COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  '
 Smithco Construction, Inc.,                                      No. 08-13-00191-CV
                                                  '
                               Appellant,                           Appeal from the
                                                  '
 v.                                                                394th District Court
                                                  '
 Tierra Mining Materials, LLC,                                 of Presidio County, Texas
                                                  '
                             Appellee.            '                    (TC# 7350)




                                            ORDER

       On July 30, 2013 this Court issued an order for mediation referral. The order required

the parties to make any objection to referral within ten days of the order. On August 2, 2013

Appellee timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension is

lifted and the Record is now due in this Court on or before September 4, 2013. If no Reporter’s

Record will be filed for this appeal then the Appellant’s brief shall be due in this Court thirty days

after the Clerk’s Record is filed.

       IT IS SO ORDERED this 5th day of August, 2013.



                                                      PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.